DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the second external adapter conductor of the second sub-adapter electrically connects with the second external conductor of the connector”, as claimed in claim 13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --COAXIAL ELECTRICAL CONNECTOR ADAPTER AND ELECTRICAL CONNECTOR TEST SYSTEM--.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0229512).

	Chen does not teach the first and second cables each having the cables connected to test equipment.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the other end of the cables to test equipment since doing so is only a statement of the intended use of the first and second cables and would enable a test signal to be sent through one cable to the other and measure the signal at the end of the other cable.  Also, selecting a specific device for the cables to connect to would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Chen, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).


Chen also teaches, as taught in paragraph 22: “wherein the connector is a coaxial RF connector, and the first cable and the second cable are coaxial RF cables”, since it is inherent for an RF connector to be used with RF cables.
With regard to claim 3, Chen teaches: “The connector adapter according to claim 2”, as shown above.
Chen also teaches, as shown in figures 3-6: “wherein the first sub-adapter includes: a first external adapter conductor (part of the first sub-adapter that connects to the outer conductor 7 of the connector) having a first end (left end in figure 5) electrically connected with a first end (left end of the connector in figure 6) of an external conductor 7 of the connector, a second end of the first external adapter is electrically connected with an external conductor of the first cable; and a first center adapter conductor C1 provided in the first external adapter conductor, the first center adapter conductor C1 has a first end electrically connected with a first end of a center conductor 6 of the connector and a second end electrically connected with an inner conductor of the first cable C”.

With regard to claim 4, Chen teaches: “The connector adapter according to claim 3”, as shown above.
Chen also teaches, as shown in figures 3-6: “wherein the first end of the first external adapter conductor is threaded to the first end of the external conductor 6 of the connector”.

With regard to claim 5, Chen teaches: “The connector adapter according to claim 4”, as shown above.
Chen also teaches, as shown in figures 3-6: “wherein an external thread is formed on an outer wall of the first end of the external conductor 6 of the connector, and an internal thread is formed on an inner wall of the first end of the first external adapter conductor, the internal thread is matable with the external thread”.

With regard to claim 6, Chen teaches: “The connector adapter according to claim 3”, as shown above.
Chen also teaches, as shown in figures 3-6: “wherein the first end of the first center adapter conductor C1 and the first end of the center conductor 6 of the connector are connected together in a plug-in manner”.

With regard to claim 7, Chen teaches: “The connector adapter according to claim 5”, as shown above.
Chen does not teach: “wherein the first end of the first center adapter conductor is tubular, the first end of the center conductor of the connector is columnar, the first end of the center conductor of the connector is insertable into the first end of the first center adapter conductor”.  However, Chen does teach, as shown in figures 2-6 and taught in paragraph 22, the first end of the first center adapter conductor is columnar and the first end of the center conductor of the connector is tubular.  It would have been obvious to a person having ordinary In re Einstein, 8 USPQ 167.

With regard to claim 8, Chen teaches: “The connector adapter according to claim 3”, as shown above.
Chen also teaches, as taught in figures 3-6: “wherein the first adaptor includes a first insulator provided between the first external adapter conductor and the first central adapter conductor C1, the first insulator holding the first central adapter conductor C1 in the first external adapter conductor”, as this is an inherent property of coaxial cable adapters to keep the inner and outer conductors from shorting.

With regard to claim 9, Chen teaches: “The connector adapter according to claim 3”, as shown above.
Chen also teaches, as shown in figures 3-6 and taught in paragraph 22: “wherein the second sub-adapter includes: a second external adapter conductor (outer conductor of the adapter on the left end of C in figure 5) having a first end (left end of the adapter on the end of C in figure 5) electrically connected with a second end (right end of 7 in figure 6) of the external conductor 7 of the connector, the second external adapter conductor having a second end 

With regard to claim 11, Chen teaches: “The connector adapter according to claim 9”, as shown above.
Chen does not teach: “wherein the first end of the second center adapter conductor is discoid, the second end of the center conductor of the connector is columnar, and the first end of the second center adapter conductor has a planar end face electrically contacting the second end of the center conductor of the connector”.  However, this is a mere change in the shape of the parts of the invention.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the first end of the second center adapter conductor to be discoid and planar and the second end of the center conductor to be columnar in order to allow the second center adapter conductor to surround the center conductor of the connector and so make solid contact.  Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).



Chen also teaches, as taught in figures 3-6: “wherein the second sub-adapter includes a second insulator provided between the second external adapter conductor and the second center adapter conductor, the second insulator holding the second center adapter conductor in the second external adapter conductor”, as this is an inherent property of coaxial cable adapters to keep the inner and outer conductors from shorting.

With regard to claim 19, Chen teaches: “The connector adapter according to claim 1”, as shown above.
Chen also teaches, as shown in figures 3-6 and taught in paragraph 22: “wherein the first sub-adapter is detachably connected with the first end of the connector and the second sub-adapter is detachably connected with the second end of the connector”.

With regard to claim 20, Chen teaches, as shown in figures 3-6 and taught in paragraph 22: “A connector test system, comprising… a connector (shown in figure 6); a first sub-adapter (connector on the left end of C in figure 5) having a first end (left end in figure 5) directly and electrically connected with a first end (left end of the connector in figure 6) of the connector and a second end (right end in figure 5) electrically connected to a first cable C, the first end of the connector is electrically connected to the first cable C through the first sub-adapter… and a second sub-adapter (another cable end connector like that shown on the left end of C in figure 5) having a first end (left end of the cable end connector in figure 5) directly and electrically 
Chen does not teach the connector test system comprising a test equipment or the first and second cables being connected to the test equipment.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to connect the other end of the cables to test equipment since doing so is only a statement of the intended use of the first and second cables and would enable a test signal to be sent through one cable to the other and measure the signal at the end of the other cable.  Also, selecting a specific device for the cables to connect to would amount to a recitation of the intended use of the patented invention, without resulting in any structural difference between the claimed invention and the structure disclosed by Chen, and therefore fails to patentably distinguish the claimed invention from the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0229512) in view of Hosler (5,062,808).
With regard to claim 10, Chen teaches: “The connector adapter according to claim 9”, as shown above.
Chen does not teach: “wherein a plurality of electrical contacts are formed on the second end of the external conductor of the connector, the first end of the second external 
In the same field of endeavor before the effective filing date of the claimed invention, Hosler teaches, as shown in figure 1: “wherein a plurality of electrical contacts 306 are formed on the second end (upper right end of 300 in figure 1) of the external conductor 304 of the connector 300, the first end 14 of the second external adapter conductor 30 has a planar end face electrically contacting all of the plurality of electrical contacts 306 on the second end of the external conductor of the connector 300”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Hosler with the invention of Chen in order to make solid ground contact between the connector and the first sub-adapter (Hosler, column 4 lines 7-12).

8.	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2004/0229512) in view of Berthet et al. (7,416,418).
With regard to claim 13, Chen teaches: “The connector adapter according to claim 9”, as shown above.
Chen does not teach: “wherein the external conductor of the connector has a first external conductor and a second external conductor which are slidably assembled together, the first external adapter conductor of the first sub-adapter electrically connects with the first external conductor of the connector and the second external adapter conductor of the second sub-adapter electrically connects with the second external conductor of the connector”.


With regard to claim 14, Chen as modified by Berthet teaches: “The connector adapter according to claim 13”, as shown above.
Berthet also teaches: “wherein the central conductor (14 and 9) of the connector 1 includes a first central conductor 9 and a second central conductor 14 which are slidably assembled together, the first center adapter conductor (center conductor of 4 in figure 1) of the first sub-adapter 4 electrically connects with the first center conductor 9 of the connector 1 and the second center adapter conductor (center conductor of 3 in figure 1) of the second sub-adapter 3 electrically connects with the second center conductor 14 of the connector 1”.


Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an insulator 11 provided between the external conductor and the center conductor, the insulator 11 holding the center conductor in the external conductor”.

With regard to claim 16, Chen as modified by Berthet teaches: “The connector adapter according to claim 14”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an insulating base (6 and 16), the second external conductor 12 is fixed on the insulating base and a center through hole (where 14 protrudes from 16 in figure 1) is formed in the insulating base, the second end of the center conductor of the connector 1 is exposed through the center through hole”.

With regard to claim 17, Chen as modified by Berthet teaches: “The connector adapter according to claim 16”, as shown above.
Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an external elastic element 17 sleeved over the external conductor, a first end of the external elastic element 17 abuts against the insulating base and a second end of the external elastic element abuts against a positioning flange of the first external conductor 12”.


Berthet also teaches, as shown in figure 1: “wherein the connector 1 includes an internal elastic element 18 disposed in the central conductor, a first end of the internal elastic element 18 abuts against the first central conductor 9 and a second end of the internal elastic element 18 abuts against the second central conductor 14”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	August 10, 2021

/TRAVIS S CHAMBERS/             Primary Examiner, Art Unit 2831